DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2-4, 6 have been canceled. Claims 27-30 have been added. 
Claims 16-23, 25, 26 are mislabeled. They should be labeled “Withdrawn”. Claims 1, 5, 7-30 are pending. 
Election/Restrictions
Applicant’s election of Group II, claims 1, 5, 7-15, 27-30, in the reply filed on 6-29-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claim 24 reads on using genetically modified or non-genetically modified non-human animals, so claim 24 should have been included in Group II. 
Upon reconsideration, Groups I-IV, VI have been recombined. Furthermore, claims 25 and 26 merely require administering hepatocytes to an animal with liver disease which is equivalent to making the non-human animal comprising exogenous hepatocytes used in the method of claim 1. Claims 25 and 26 have been added to Groups I-IV and VI but only as they relate to making the animal containing cultured hepatocytes. Claims 25 and 26 are NOT under consideration as they relate to using the product-by-process (i.e. using hepatocytes made by the method of culturing, transplanting, and isolating them from a non- human) to treat liver disease as required in Group V, claims 19-22. 
Group V, claims 19-22, have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-29-22.
Claims 1, 5, 7-18, 23-30 are under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1, 5, 7-18, 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a) culturing human hepatocytes with an antibody that targets c-MET or endothelial growth factor receptor (EGFR), b) transplanting the hepatocytes obtained in step a) into a FPG mouse, rat or pig such that the human hepatocytes engraft and expand in the liver of the mouse, rat, or pig, and c) isolating human hepatocytes from the liver of the mouse, rat, or pig obtained in step b) does not reasonably provide enablement for using any “cells that generate hepatocytes” other than hepatocytes, using any species of donor hepatocytes other than human, using any non-human animal other than a FPG mouse, rat, or pig, using any agent that “promotes growth, regeneration, survival, and/or engraftment of the hepatocytes” other than an antibody that targets c-MET, administering the hepatocytes anywhere in the animal other than the liver or portal vein, achieving 40% rate of repopulating via any means, using any agonist (claim 27), antibody, small molecule, or nucleic acid (claim 28), cMet agonist (claim 29), or EGFR agonist (claim 30). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Claim 1 is drawn to a method of producing hepatocytes, the method comprising: administering ex vivo manipulated cells that generate hepatocytes to a genetically modified non-human animal such that hepatocytes are expanded in the liver of the non- human animal, wherein the ex vivo manipulation comprises culturing the hepatocyte-generating cells with at least one agent that promotes growth, regeneration, survival and/or engraftment of the hepatocytes in the non-human animal and isolating the expanded hepatocytes from the non-human animal. 
A) The specification does not enable using any “cells that generate hepatocytes” in claim 1 other than hepatocytes. The phrase encompasses using pluripotent cells, embryoid bodies, foregut stem cells, endoderm stem cells, hepatoblasts (stem cells), or hepatocytes (differentiated cells). The specification teaches culturing human primary hepatocytes with antibodies that target human cMET or EFGR followed by engraftment into FRG mice, rats, or pigs. The specification does not correlate human hepatocytes to pluripotent cells, embryoid bodies, foregut stem cells, endoderm stem cells, or hepatoblasts (stem cells). Applicants do not teach pluripotent cells, embryoid bodies, foregut stem cells, endoderm stem cells, or hepatoblasts express cMET or EFGR and would respond to cMET or EFGR antibody in the same way as hepatocytes. Accordingly, the claims should be limited to hepatocytes. 
B) The specification does not enable using any species of hepatocytes for transplantation into the non-human animal in claim 1 other than human. The phrase encompasses any fish, amphibians, reptiles, birds and mammals. The specification is limited to transplanting human hepatocytes into FRG mice, rats and pigs. The specification does not correlate the effect of anti-human c-MET or anti-human EFGR antibody to fish, amphibian, reptile, bird, or non-human mammalian hepatocytes. The specification does not teach transplanting any fish, amphibian, reptile, bird, or non-human mammalian hepatocytes into any non-human animal. Accordingly, the claim should be limited to human hepatocytes. 
C) The specification does not enable using any non-human animal in claim 1 other than a NOD/SCID mouse or an FRG mouse, rat, or pig. The phrase encompasses any non-human animal with a liver, e.g. fish, amphibian, reptile, bird, or non-human mammals. The specification is limited to using genetically modified mice, rats, or pigs which are deficient in fumarylacetoacetate hydrolase (FAH), recombination activating 1 or 2 (RAG1 or RAG2), and interleukin 2 receptor gamma (IL2Rγ) (FRG) and are “models of hereditary tyrosinemia type 1” (8569573, 9000257, or 20160249591; pg 2, lines 5-10). Ohashi (Nat. Med., 2000, Vol. 6, No. 3, pg 327-331) isolated human hepatocytes, manipulated them ex vivo using various culture media (pg 330, Hepatocyte isolation), and transplanted them into NOD/SCID mice via intraportal injection such that engraftment occurred (Transplantation procedures). NOD/SCID mice of Ohashi are non-genetically modified because the mutations within occurred naturally.
The specification says only about 15% of hepatocytes transplanted [without ex vivo treatment with an “agent”] survive (pg 2, line 10), but this is false. Applicants’ own disclosure goes on to say that 17% or 25% survival occurred in non-manipulated hepatocytes (pg 56, line 27; pg 59, line 13). Grompe (8569573 cited by applicants on pg 2) taught FRG mice caused up to 70% engraftment of human hepatocytes (col. 15, line17). The specification does not correlate the FRG non-human mammals or NOD/SCID mice to any other genetically modified non-human animal as broadly encompassed by claim 1 or any non-genetically modified non-human animal as broadly encompassed by claim 24. The specification does not correlate the improved survival in FRG non-human mammals that model hereditary tyrosinemia type 1 to any other models of liver disease. The specification does not correlate the improved survival in FRG non-human mammals that model hereditary tyrosinemia type 1 to any wild-type non-human animals. The specification does not correlate the improved survival in FRG non-human mammals to any fish, amphibians, reptiles, or birds. Accordingly, the claims should be limited to a genetically modified non-human mammal whose genome comprises an inactivated FAH gene, an inactivated RAG1 or RAG2 gene, and an inactivated IL2Rγ gene. 
D) The specification does not enable using any agent that “promotes growth, regeneration, survival, and/or engraftment of the hepatocytes” in claim 1 other than an antibody that targets c-MET or EGFR. The specification teach culturing human hepatocytes with antibodies that target human cMET or EGFR. The specification does not correlate the antibodies to any other small molecule that agonizes cMET or EGFR as encompassed by claims 27-30. The specification does not correlate the antibodies to any “nucleic acid” in claim 28. The specification does not correlate antibodies that target cMET or EGFR to antibodies or small molecules that target any other protein. The specification does not correlate the improved survival in FRG non-human mammals using human hepatocytes treated with antibodies that bind human cMET or EGFR to any other combination of elements. Accordingly, the claims should be limited to culturing human hepatocytes with an antibody that binds human cMET or EGFR. 
E) The specification does not enable administering the hepatocytes anywhere in the animal in claim 1 other than the liver or portal vein. The claim encompasses administering the hepatocytes intravenously, intramuscularly, et al. Claim 8 requires the hepatocytes are injected into the spleen. However, the specification is limited to injection into the liver (Examples 1-3). Ohashi (Transplantation Proceedings, Feb.-March 2001, pg 587-588) taught intraportal negatively impacted engraftment of human hepatocytes in NOD/SCID mice as compared to ectopic transplantation under the kidney capsule or subcutaneous space (pg 587, 2nd paragraph). The specification does not correlate injection into the liver to injection into the spleen, muscle, et al. Accordingly, the claims should be limited to injecting hepatocytes into the liver. 
F) The specification does not enable achieving 40% rate of repopulating in claims 10, 14 via any means other than a) culturing human hepatocytes with antibodies that target human cMET or EGFR, b) implanting the hepatocytes obtained in step a) into the liver of a FRG non-human mammal such that the hepatocytes engraft and expand and at least 40% of the hepatocytes in the liver are human hepatocytes, and c) isolating human hepatocytes from the FRG non-human mammal obtained in step b). The specification is limited to the combination of elements to obtain 40% repopulation for reasons set forth above. In particular, Ohashi (Transplantation Proceedings, Feb.-March 2001, pg 587-588) taught intraportal negatively impacted engraftment of human hepatocytes in NOD/SCID mice as compared to ectopic transplantation under the kidney capsule or subcutaneous space (pg 587, 2nd paragraph). 
G) The specification does not enable obtaining hepatocytes that are healthier, engraft better and/or are more proliferative than hepatocytes not cultured with the at least one agent as required in claim 17. The specification teaches culturing human hepatocytes with antibodies that target cMET or EGFR and obtaining a range of repopulation percentages upon transplantation (Examples 3-5). Grompe (8569573) transplanted human hepatocytes into FRG mice, allowing the human hepatocytes to engraft for two weeks, and isolating the human hepatocytes (claim 23). The human hepatocytes were put into culture media, cryopreserved, or serially transplanted (taken out of the body, i.e. ex vivo) (col. 26-29, Examples 3-5) which is the “manipulation” and “agent”. Grompe obtained 30-90%, >30%, or 70% repopulation which is greater than 10% or 40% repopulation as required in claims 9, 10, 14 (col. 27, line 46; col. 27, line 51; col. 28, line 63). cMET or EGFR antibody is not required to obtain healthier cells, better engraftment, or more proliferation as required in claim 17. 
Claim 18 is rejected for reasons set forth above. 
Claim 23 is rejected for reasons set forth above regarding the type of hepatocyte and agent. 
Claim 24 is rejected for reasons set forth above regarding the type of hepatocyte, the agent, and the non-human animal. 
Claims 25 and 26 are rejected for reasons set forth above regarding the type of hepatocyte, the agent, and the non-human animal. They are under consideration for making the non-human animal comprising exogenous hepatocytes; they are not under consideration for using hepatocytes isolated from the non-human animal (i.e. a product-by-process) for treating liver disease in a subject. 
Claims 27-30 are rejected for reasons set forth above regarding the agent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-11, 13-18, 23-26 are rejected under 35 U.S.C. 102a1 as being anticipated by Grompe (8569573).
Grompe transplanted human hepatocytes into a genetically modified mouse whose genome comprises inactivated FAH, RAG1 or RAG2, and IL2Rγ genes, allowing the human hepatocytes to engraft for two weeks, and isolating the human hepatocytes (claim 23). The human hepatocytes are manipulated ex vivo with an agent that “promotes growth, regeneration, survival, and/or engraftment of the hepatocytes” as required in claim 1 because they are put into culture media, cryopreserved, or serially transplanted (taken out of the body, i.e. ex vivo) (col. 26-29, Examples 3-5). This is equivalent to claim 1. 
Grompe used human hepatocytes as required in claim 5. 
Grompe used a genetically modified mouse as required in claim 7. 
Grompe administered the hepatocytes into the liver as required in claim 8. 
Grompe obtained 30-90%, >30%, or 70% repopulation which is greater than 10% or 40% repopulation as required in claims 9, 10, 14 (col. 27, line 46; col. 27, line 51; col. 28, line 63) . 
Grompe put the hepatocytes in Eagles minimal essential medium plus 7% bovine calf serum for two min which is equivalent to culturing the “hepatocyte-generating cells with the at least one agent for 1 minute to 2 days prior to administration” as required in claim 11 (col. 26, lines 15-30). 
Grompe cultured the hepatocytes obtained from the mouse to determine marker protein expression patterns (col. 29, Example 6). This is equivalent to culturing less than 8 weeks as required in claim 13. 
Grompe serially transplanted the hepatocytes which is “subjecting the isolated expanded hepatocytes to further ex vivo manipulation” as required in claim 14. 
Grompe isolated human hepatocytes from the mouse which is equivalent to claim 15. 
The hepatocytes isolated from the mouse are equivalent to the hepatocytes in claim 16. 
Claim 16 is a product-by-process, i.e. a hepatocyte produced by transplanting hepatocytes into a non-human animal. The process by which the product is made does not bear patentable weight because it does not distinguish the structure or function of the starting material from the final material. Therefore, the human hepatocytes used for transplantation are also equivalent to the hepatocytes in claim 16 because they have the exact same structure and function as those removed from the mouse.
The hepatocytes described by Grompe inherently MUST be “healthier” than hepatocytes “not cultured with the at least one agent” as required in claim 17 because they are made using a method encompassed by claim 1 and described by applicants as being part of the invention. Grompe achieved 30-90% repopulation with human hepatocytes which is better “engrafting” as required in claim 17. 
The mouse described by Grompe contains 30-90% human hepatocytes which is equivalent to an animal that contains 40% human hepatocytes as required in claim 18. 
Grompe taught human hepatocytes in media which is equivalent to a kit comprising hepatocyte generating cells and an agent that promotes survival and growth of the hepatocytes as required in claim 23. 
The mouse described by Grompe contains 30-90% human hepatocytes which is equivalent to an animal that contains human hepatocytes as required in claim 24. 
Grompe administered human hepatocytes to a mouse model of liver disease which is equivalent to “administering ex vivo manipulated cells that generate hepatocytes to the subject in an amount effective to engraft and expand in vivo thereby treating the liver disease in the subject” as required in claim 25. This claim is being treated as a method of making the method of making the non-human animal comprising human hepatocytes; it is not the same as performing the method of claim 18 THEN administering the hepatocytes isolated from the non-human animal into a subject that has liver disease. 
The human hepatocytes were contacted with media which is an agent that promotes growth and regeneration and survival of hepatocytes as required in claim 26. 

Claims 16-18, 23-26 are rejected under 35 U.S.C. 102a1 as being anticipated by Ohashi (Nat. Med., 2000, Vol. 6, No. 3, pg 327-331).
Ohashi (2000) isolated human hepatocytes, manipulated them ex vivo using various culture media (pg 330, Hepatocyte isolation), and transplanted them into NOD/SCID mice via intraportal injection (Transplantation procedures). NOD/SCID mice of Ohashi are not genetically modified as required in claim 1 because the mutations within occurred naturally. 
Claim 16 is drawn to a hepatocyte produced by transplanting hepatocytes into a genetically modified non-human animal, expanding, and isolating them. This is a product-by-process claim. Ohashi isolated human hepatocytes from the mouse and manipulated them further (pg 330 Immunohistochemistry) which is equivalent to the hepatocytes of claim 16. The process by which the product is made does not bear patentable weight because it does not distinguish the structure or function of the final material of Ohashi from the final material described by applicants. 
Furthermore, the human hepatocytes used for transplantation described by Ohashi also meet all the limitations of the hepatocytes in claim 16 because the starting human hepatocytes have the exact same structure and function as the human hepatocytes removed from the mouse.
The hepatocytes described by Ohashi inherently MUST be “healthier” than hepatocytes “not cultured with the at least one agent” as required in claim 17 because they are made using the method of claim 24 and described by applicants as being part of the invention. 
Ohashi taught human hepatocytes in media which is equivalent to a kit comprising hepatocyte generating cells and an agent that promotes survival and growth of the hepatocytes as required in claim 23. 
The mouse described by Ohashi is equivalent to an animal that contains human hepatocytes as required in claim 24. Culturing the human hepatocytes before transplant increases efficiency by 100% as compared to not using media because the hepatocytes would die which is equivalent to “increasing engraftment and/or repopulation efficiency by at least 10%” as required in claim 24. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-18, 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Grompe (8569573) in view of Hillan (WO 98/00543), Ohashi (Nat. Med., 2000, Vol. 6, No. 3, pg 327-331), Yuan (Theranostics, Published June 4, 2019, Vol. 9, No. 7, pg 2115-2128), Schwall (6207152), Hillan (J. Pathology, 1996, Vol. 179, No. SUPPL. Pg 33A). 
Grompe transplanted human hepatocytes into a genetically modified mouse whose genome comprises inactivated FAH, RAG1 or RAG2, and IL2Rγ genes, allowing the human hepatocytes to engraft for two weeks, and isolating the human hepatocytes (claim 23). The human hepatocytes are manipulated ex vivo with culture media, cryopreserved, or serially transplanted (taken out of the body, i.e. ex vivo) (col. 26-29, Examples 3-5). Claims 1, 5, 7-11, 13-18, 23-26 are rejected for reasons set forth above. 
Grompe did not teach contacting the human hepatocytes with an antibody that targets cMET as encompassed by claims 27-29. 
However, Ohashi taught 3D6 antibody binds human cMet and causes “hepatocyte proliferation of cultured ferret hepatocytes but does not cross-react with mouse c-Met” (pg 330, col. 2, lines 4-5). Ohashi isolated human hepatocytes (pg 330, Hepatocyte isolation), and transplanted them into NOD/SCID mice via intraportally (Transplantation procedures) along with 3D6 antibody (pg 330, Production of antibody against cMet). The antibody caused in increased survival of the human hepatocytes in the mice over time (Fig. 2B). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to manipulate human hepatocytes by contacting them with a culture agent followed by transplantation into a FAH mouse to obtain 30-90% repopulation as described by Grompe and culture the hepatocytes with 3D6 described by Ohashi before transplantation. Those of ordinary skill in the art at the time of filing would have been motivated to do so to stimulate cMet specifically in human hepatocytes but not mouse hepatocytes, thereby stimulating proliferation of human hepatocytes upon transplantation into mice. 
Those of skill would have recognized that agonist cMet antibodies increased proliferation of hepatocytes in vitro as expressly taught by Ohashi on pg 330, col. 2, lines 4-5. This is echoed by Yuan who taught an agonist cMet antibody increased proliferation of human hepatocytes in vitro (pg 2117, col. 2, “Influence of agonist c-Met mAb on the in vitro proliferation capacity of PHHs and hiPSC-HLCs”). 
They also would have recognized that those results translated to in vivo as shown by Ohashi (Fig. 2B) and Yuan in FRG mice (pg 2119, col. 1-2; pg 2120, Fig. 3A). Further evidence is provided by Hillan who isolated ferret hepatocytes and cultured them with 3D6 antibody to test whether the antibody bound to the hepatocytes; they did (pg 20, Example 3). Hillan also administered 3D6 to ferrets and observed increased hepatocyte proliferation as compared to a control (pg 21-22 “Effects on hepatocyte proliferation”; Fig. 4B). 
More in vitro evidence: Fig. 3 and 4 of Schwall taught mAb 3D6 increased proliferation of human mammary epithelial cells and mink lung cells. 
More in vitro and in vivo evidence: Hillan (1996) induced proliferation of mink lung cells in vitro and in ferrets by intravenous administration of 3D6 (abstract). 
Taken with the teachings of Ohashi, Yuan, and Hillan, those of skill would have had a reasonable expectation of successfully culturing human hepatocytes with mAb3D6 such that increased growth, regeneration, survival, and proliferation of hepatocytes occurred. 
The combined references did not teach rocking the cells with an agonist of cMet as required in claim 12; however, claim 12 has been included because rocking a tissue culture plate was well-known to do so and at the discretion of the skilled artisan. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

References regarding “EGFR agonists” in context of increasing cell proliferation or engraftment in claim 30 cannot be found. Applicants are reminded of their duty to disclose any such references. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yuan (European J. Immunol. Oct. 2019, Vol. 49, No. Suppl. 3, pg 1475-1476) cultured human iPS cell-derived hepatocytes with an agonist antibody that targets c-Met to increase proliferation (see abstract). Yuan was not available at the effective time of filing, i.e. 7-26-19, the filing date of 62/879142. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632